Stein, J. (dissenting).
The question of whether the NY Constitution prohibits constant surveillance of an individual’s whereabouts by means of a global positioning system (hereinaf*144ter GPS) device without a search warrant has far-reaching implications and has never been addressed by any appellate court of this state. While I agree that an analysis under federal law would dictate the result reached by the majority (see New York v Class, 475 US 106, 113-114 [1986]; United States v Knotts, 460 US 276 [1983]; United States v Rascon-Ortiz, 994 F2d 749, 754 [10th Cir 1993]; see also People v Jackson, 143 AD2d 471, 472 [1988]), we are not bound by federal law (see People v Scott, 79 NY2d 474, 496-497 [1992]). “[Principles of federalism secure to a [s]tate the right to afford its citizens greater insulation from governmental intrusion than is provided under the Fourth Amendment” (People v Reynolds, 71 NY2d 552, 557 [1988]). “State courts may not circumscribe rights guaranteed by the Federal Constitution, [but] they may interpret their own law to supplement or expand them” (People v P.J. Video, 68 NY2d 296, 302 [1986], cert denied 479 US 1091 [1987]). Moreover, the Court of Appeals has “frequently applied the State Constitution, in both civil and criminal matters, to define a broader scope of protection than that accorded by the Federal Constitution in cases concerning individual rights and liberties” (id. at 303; see People v Torres, 74 NY2d 224, 226, 228 [1989]) and, “in applying both [fjederal and [s]tate law, has consistently adhered to the concept . . . that the Fourth Amendment and [NY Constitution,] article I, § 12 protect the privacy rights of persons, not places” (People v Scott, 79 NY2d at 488 [citations omitted]; see People v Scott, 79 NY2d at 482).
While New York courts have generally found that there is no expectation of privacy with regard to conduct that is readily open to public view (see People v Edney, 201 AD2d 498 [1994], lv denied 83 NY2d 910 [1994] [driving on a street]) or in areas readily accessible to the public (see People v Jackson, 143 AD2d 471 [1988] [drugs behind rear tire and license plate]), the United States Supreme Court has held that what a person “seeks to preserve as private, even in an area accessible to the public, may be constitutionally protected” (Katz v United States, 389 US 347, 351 [1967]).* I would so find under the particular circumstances presented herein.
*145Specifically, I would reject the “premise . . . that information legitimately available through one means may be obtained through any other means without engaging in a search” (State v Campbell, 306 Or 157, 166, 759 P2d 1040, 1045 [1988]). Instead, I would adopt the principle that “[a] privacy interest . . . is an interest in freedom from particular forms of scrutiny” (306 Or at 170, 759 P2d at 1047; see Katz v United States, 389 US at 350), and would find that “[a]ny device that enables the police quickly to locate a person or object anywhere . . . day or night, over a period of several days, is a significant limitation on freedom from scrutiny” (State v Campbell, 306 Or at 172, 759 P2d at 1048) and upon a person’s reasonable expectation of privacy, even if it occurs in a place where an expectation of privacy would not be considered reasonable under other circumstances. Stated otherwise, while the citizens of this state may not have a reasonable expectation of privacy in a public place at any particular moment, they do have a reasonable expectation that their every move will not be continuously and indefinitely monitored by a technical device without their knowledge, except where a warrant has been issued based on probable cause (see People v Lacey, 3 Misc 3d 1103[A], 2004 NY Slip Op 50358[U], *7 [Nassau County Ct 2004]; see generally Katz v United States, 389 US at 350, 357). Surveillance with a GPS device is not analogous to being followed by the police on public roads (see State v Jackson, 150 Wash 2d 251, 261-262, 76 P3d 217, 223 [2003]; State v Campbell, supra). In fact, in State v Campbell (supra), a radio transmitter was attached to the defendant’s automobile, precisely because the sheriffs department had been unsuccessful in physically following the automobile on a number of occasions. Furthermore, “[a]s with infrared thermal imaging surveillance, use of GPS tracking devices is a particularly intrusive method of surveillance, making it possible to acquire an enormous amount of personal information about the citizen” (State v Jackson, 150 Wash 2d at 264, 76 P3d at 224).
At some point, the enhancement of our ability to observe by the use of technological advances compels us to view differently the circumstances in which an expectation of privacy is reasonable. In my opinion, that point has been reached in the facts before us. Thus, where, as here, no warrant was issued authorizing the placement of the GPS device on defendant’s car, I would find that defendant’s rights against unreasonable search and *146seizure under NY Constitution, article I, § 12 were violated. In my view, this conclusion is not inconsistent with the jurisprudence of this state, which includes an expansive view of individual rights under the NY Constitution (see People v Scott, 79 NY2d at 488; People v Torres, 74 NY2d at 226, 228; People v P.J. Video, 68 NY2d at 303). Accordingly, I would suppress the evidence obtained from the GPS tracking device and remit the matter for a new trial.
Cardona, P.J., Carpinello and Malone, Jr., concur with Rose, J.; Stein, J., dissents in a separate opinion.
Ordered that the judgment is affirmed, and matter remitted to the Supreme Court for further proceedings pursuant to CPL 460.50 (5).

 People v Willette (42 AD3d 674 [2007], lv denied 9 NY3d 883 [2007]), People v Edney (201 AD2d 498 [1994]) and People v Jackson (143 AD2d 471 [1988])—and other appellate decisions in this state cited by the majority that address the right to privacy vis-a-vis the protection against unreasonable search and seizure—are distinguishable from the facts presented here and are not inconsistent with this principle (see e.g. People v Reynolds, 71 NY2d 552 [1988] [no expectation of privacy in open fields where no precaution taken to (n. cont’d) *145preclude public entry]; People v Wemette, 285 AD2d 729 [2001], lv denied 97 NY2d 689 [2001] [no reasonable expectation of privacy on front porch]).